DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-19, 21, & 23-30 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 16
The prior art does not disclose or suggest the claimed “wherein said one adapter measuring probe has a geometry that differs from the geometry of said measuring probe, and wherein the surface of the at least one adapter electrode of the measuring probe facing the medium is larger than the corresponding surface of at least one electrode of the measuring probe of the device” in combination with the remaining elements as set forth in claim 16.
With regards to claims 17-19, 21, 23-26 & 30 are allowable based upon their dependency thereof claim 16.
With regards to claim 27
The prior art does not disclose or suggest the claimed “wherein said one adapter measuring probe has a geometry that differs from the geometry of said measuring probe, and wherein the surface of the at least one adapter electrode of the measuring probe facing the medium is larger than the corresponding surface of at least one electrode of the measuring probe of the device” in combination with the remaining elements as set forth in claim 27.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto et al. PG. Pub. No.: US 2005/0150292 A1 discloses a liquid state detecting element comprising: a film portion made of a flexible insulating material and extending in a longitudinal direction; and a pair of detecting electrodes juxtaposed to each other on a layer of said film portion and extending in said longitudinal direction, in which said detecting electrodes are for being immersed at least partially in a liquid to be measured, so that a state of said measured liquid is detected on a basis of an electrostatic capacity between said pair of detecting electrodes, wherein: said liquid state detecting element further comprises reinforcing portions made of a conductive material and disposed on said layer of said film portion on an outer side of said detecting electrodes; and said reinforcing portions include: a grounding terminal for being connected with a ground line; and a pair of parallel reinforcing portions extending in said longitudinal direction alongside edges of said film portion so as to sandwich said pair of detecting electrodes, however is silent on wherein said one adapter measuring probe has a geometry that differs from the geometry of said measuring probe, and wherein the surface of the at least one adapter electrode of the measuring probe facing the medium is larger than the corresponding surface of at least one electrode of the measuring probe of the device.
Sherrard PG. Pub. No.: US 2004/0027137 A1 discloses a probe structure for sensing the level of a liquid or the interface between liquids contained in a vessel using Time Domain Reflectometry measurement technique. The probe comprises a conductive hollow rod and a conductive inner rod in a coaxially spaced relationship inside the hollow rod and extending along the length of the hollow rod. The hollow rod includes perforations along its length to maintain the same liquid level within the probe as that inside the vessel holding the liquid. The probe structure 10 is adapted to be mounted on the wall of a vessel by a threaded mount, clamp or the like, indicated generally by reference 26 in FIG. 1. Anchoring the probe 10 to the vessel may be necessary in instances where the length of the probe 10 is excessively long in order to provide further support for the probe 10 and to prevent vibration or fluid movement affecting the functioning of the probe, however is silent on wherein said one adapter measuring probe has a geometry that differs from the geometry of said measuring probe, and wherein the surface of the at least one adapter electrode of the measuring probe facing the medium is larger than the corresponding surface of at least one electrode of the measuring probe of the device.

Lang et al. US PATENT No.: US 5,391,839 discloses a device is proposed for the electrically insulated attachment of a metal probe electrode in the opening of a housing, preferably a measuring probe for measuring the filling status in the opening of a probe head housing. The device has a metal rod electrode and a metal guard electrode at which two sealing cones are arranged which are spatially separated from each other which, with the inclusion of insulating layers, electrically insulate and close , however is silent on wherein said one adapter measuring probe has a geometry that differs from the geometry of said measuring probe, and wherein the surface of the at least one adapter electrode of the measuring probe facing the medium is larger than the corresponding surface of at least one electrode of the measuring probe of the device.

Gravel et al. US PATENT No.: US 6,148,681 discloses a process seal assembly adapted for installation to a process vessel opening. A probe with a probe connector connects to a rod inside a passageway of a housing adapted to be sealingly mounted to the process vessel opening. The rod has a first end coupled to the probe connector and , however is silent on wherein said one adapter measuring probe has a geometry that differs from the geometry of said measuring probe, and wherein the surface of the at least one adapter electrode of the measuring probe facing the medium is larger than the corresponding surface of at least one electrode of the measuring probe of the device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852